{¶ 1} The judgment of the court of appeals is affirmed consistent with the opinion of the court of appeals.
Moyer, C.J., Lundberg Stratton, O’Connor, O’Donnell and Lanzinger, JJ., concur.
Butkovich, Crosthwaite & Gast Co., L.P.A., Daryl A.W. Crosthwaite, and Stephen P. Gast, for appellant.
Jim Petro, Attorney General, and Derrick L. Knapp, Assistant Attorney General, for appellee Industrial Commission of Ohio.
Resnick and Pfeifer, JJ., dissent and would reverse the judgment of the court of appeals.